UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-33813 MEMSIC, Inc. (Exact name of registrant as specified in its charter) Delaware 04-3457049 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Tech Drive, Suite 325 Andover, Massachusetts (Address of principal executive offices) (Zip Code) (978)738-0900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes o No x The number of shares of common stock, par value $0.00001 per share, of the registrant outstanding as of November 11, 2011 was 23,983,813. MEMSIC, Inc. FORM10-Q, September 30, 2011 TABLE OF CONTENTS PAGE NO. PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements Unaudited Consolidated Balance Sheets as of September 30, 2011 and December31, 2010 1 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 2 Unaudited Consolidated Statement of Stockholders’ Equity 3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Unaudited Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 4. Controls and Procedures 31 PARTII. OTHER INFORMATION ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 6. Exhibits 32 Signatures PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) MEMSIC, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments - Accounts receivable, net of allowance for doubtful accounts of $6,441as of September 30, 2011 and December 31, 2010 Inventories Other assets Total current assets Property and equipment, net Long-term investments Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Advance research funding Current portion of long-term debt - Total current liabilities Note payable to bank, net of current portion Building liability - Deferred rent Total other liabilities Stockholders’ equity: Common stock, $0.00001 par value; authorized, 45,000,000 shares; 23,983,813 and 23,810,613shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) MEMSIC, Inc. stockholders' equity Non-controlling interest related to joint venture in Japan Total stockholders' equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements (unaudited) MEMSIC, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization expense Total operating expenses Operating loss ) Other income: Interest and dividend income Foreign exchange gain Other, net Total other income Loss before income taxes ) Provision for (benefit from) income taxes ) Net loss ) Less: net income attributable to non-controlling interest Net loss attributable to MEMSIC, Inc. $ ) $ ) $ ) $ ) Net loss per common share to MEMSIC, Inc.: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding used in calculatingnet loss per common share: Basic Diluted See notes to consolidated financial statements (unaudited) 2 MEMSIC, Inc. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) Common Stock Additional Paid-In Accumulated Other Comprehensive Accumulated MEMSIC, Inc. Stockholders’ Non- controlling Total Shares Par Value Capital Income Deficit Equity Interest Equity Balance at December 31, 2010 $ ) $ $ $ Net loss - (2,805,248 ) (2,805,248 ) 91,685 (2,713,563 ) Foreign currency translation adjustment 946,834 - 946,834 (3,025 ) 943,809 Unrealized loss onauction-rate securities ) (200,000 ) (200,000 ) Comprehensive loss ) ) ) Exercise of options to purchase common stock 1 55,662 55,662 Issuance of restricted stock award 140,000 1 (1
